

Exhibit 10.1


September 30, 2015


GenMark Diagnostics, Inc.
5964 La Place Court
Carlsbad, California 92008
Attention: General Counsel
Ladies and Gentlemen:
Reference is made to that certain Loan and Security Agreement, dated as of
January 12, 2015, by and among GenMark Diagnostics, Inc., a Delaware corporation
(“Borrower”), the other entities or persons signatory thereto as Loan Parties,
General Electric Capital Corporation, a Delaware corporation, as Agent and
Lender, and the other financial institutions signatory thereto from time to time
as Lenders (including all annexes, exhibits and schedules thereto, and as from
time to time amended, restated, supplemented or otherwise modified, the “Loan
Agreement”). All capitalized terms used but not otherwise defined herein have
the meanings given to them in the Loan Agreement.
Each of (i) General Electric Capital Corporation, in its capacity as Agent, (ii)
the Lenders signatory hereto and (iii) by its signature below, Borrower, agree
as follows:
(A)
Section 6.3 of the Loan Agreement is hereby amended by amending and restating
clause (b) thereof in its entirety as follows:

“(b) Concurrently with the delivery of the financial statements specified in
Sections 6.3(a)(i) and 6.3(a)(iii), Borrower shall deliver to Agent and Lenders
a compliance certificate, signed by the chief financial officer of Borrower, in
the form attached hereto as Exhibit B (a ‘Compliance Certificate’).”
(B)
Section 6.3 of the Loan Agreement is hereby amended by amending and restating
clause (d) thereof in its entirety as follows:

“(d) As soon as available and in any event with the delivery of the monthly
financial statements specified in Section 6.3(a), and at such other times as
Agent may reasonably require during the continuance of a Default or an Event of
Default, Borrower shall deliver to Agent and the Revolving Lenders a Borrowing
Base Certificate, certified by Borrower’s president, chief executive officer,
chief financial officer or treasurer, setting forth the Borrowing Base of
Borrower as at the end of the most-recently ended fiscal month or as at such
other date as Agent may reasonably require; provided, that no Borrowing Base
Certificate shall be required to be delivered for any fiscal month in which no
Revolving Loans were outstanding at any time.”
(C)
Section 6.3(e) of the Loan Agreement is hereby amended by amending and restating
clauses (i) and (ii) thereof in their entirety as follows:

“(i) concurrently with the delivery of the monthly financial statements
specified in Section 6.3(a), a monthly trial balance showing Accounts
outstanding aged from invoice date as follows: 1 to 30 days, 31 to 60 days, 61
to 90 days and 91 days or more, accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;
(ii) concurrently with the delivery of the monthly financial statements
specified in Section 6.3(a) and at such other times as Agent may reasonably
require during the continuance of a Default or an Event of Default, a detailed
aging of accounts payable accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion; and”
(D)
Section 11 of the Loan Agreement is hereby amended by deleting the definitions
of “Term Loan B Commitment Termination Date” and “Term Loan C Commitment
Termination Date” therein and replacing the same with the following:

“‘Term Loan B Commitment Termination Date’ means ***.
‘Term Loan C Commitment Termination Date’ means ***.”

***    Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

--------------------------------------------------------------------------------



(E)
Schedule A to the Loan Agreement is hereby amended and restated in its entirety
in the form attached hereto as Exhibit A.

This amendment letter is limited solely to the specific matters listed above and
shall not be deemed to be a waiver of any Default or Event of Default or a
consent to or an amendment of any other provision of the Loan Agreement. This
amendment letter shall be governed by, and construed in accordance with, the law
of the State of New York. All terms of the Loan Agreement and the other Loan
Documents, as modified hereby, remain in full force and effect and constitute
the legal, valid and binding obligations of the parties thereto enforceable
against such parties in accordance with such terms, except as enforceability may
be limited by bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally.


This amendment letter is a Loan Document and is entitled to the benefits of the
Loan Documents. This amendment letter sets forth the entire understanding of the
parties with respect to the matters set forth herein, and shall supersede any
prior negotiations or agreements, whether written or oral, with respect hereto.
This amendment letter is not intended by the parties to be, and shall not be
construed to be, a novation of the Loan Agreement and the other Loan Documents
or an accord and satisfaction in regard thereto. This amendment letter may be
executed in any number of separate counterparts, each of which shall,
collectively and separately, constitute one agreement. Delivery of an executed
counterpart of this amendment letter by facsimile transmission or by electronic
mail in pdf form shall be as effective as delivery of a manually executed
counterpart hereof.


[Remainder of page left intentionally blank; Signature page follows]

***    Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

--------------------------------------------------------------------------------




GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and a Lender


By: /s/ Alan M. Silbert            
Name:     Alan M. Silbert
Title:    Duly Authorized Signatory




EAST WEST BANK, as a Lender


By: /s/ Linda S. Le Beau        
Name:     Linda S. Le Beau
Title:    Managing Director, Life Sciences

Signature Page to Letter Amendment (GenMark)



--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED:


GENMARK DIAGNOSTICS, INC.




By: /s/ Scott Mendel        
Name: Scott Mendel
Title: Chief Financial Officer



Signature Page to Letter Amendment (GenMark)



--------------------------------------------------------------------------------




SCHEDULE A
COMMITMENTS


Name of Lender
Term Loan A Commitments
Pro Rata Share of Term Loan A Commitments
Term Loan B Commitments
Pro Rata Share of Term Loan B Commitments
Term Loan C Commitments
Pro Rata Share of Term Loan C Commitments
Revolving Loan Commitments
Pro Rata Share of Revolving Loan Commitment
Total Commitments
Pro Rata Share of Total Commitments
General Electric Capital Corporation
***
***
***
***
***
***
***
***
***
***
East West Bank
***
***
***
***
***
***
***
***
***
***
 
 
 
 
 
 
 
 
 
 
 
TOTAL
$10,000,000
100%
$10,000,000
100%
$15,000,000
100%
$5,000,000
100%
$40,000,000
100%




***    Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.